Exhibit 10.7

 

DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.

c/o Draper Oakwood Investments, LLC

55 East 3rd Ave.

San Mateo, CA 94401

 

September 14, 2017

 

Draper Oakwood Investments, LLC

55 East 3rd Ave.

San Mateo, CA 94401

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Draper Oakwood Technology Acquisition, Inc. (the “Company”) and continuing until
the earlier of (i) the consummation by the Company of an initial business
combination or (ii) the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Draper Oakwood Investments, LLC shall make available to the
Company certain office space and administrative and support services as may be
required by the Company from time to time, situated at 55 East 3rd Ave., San
Mateo, CA 94401 (or any successor location). In exchange therefor, the Company
shall pay Draper Oakwood Investments, LLC the sum of $10,000 per month on the
Effective Date and continuing monthly thereafter until the Termination Date.
Draper Oakwood Investments, LLC hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies that may be set aside
in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO as a result of this letter agreement (the “Claim”) and
hereby waives any Claim it may have in the future as a result of, or arising out
of, this letter agreement and will not seek recourse against the Trust Account
for any reason whatsoever.

 

  Very truly yours,       DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.        
By: /s/ Aamer Sarfraz     Name: Aamer Sarfraz     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

DRAPER OAKWOOD INVESTMENTS, LLC         By: /s/ Aamer Sarfraz     Name: Aamer
Sarfraz     Title: Managing Member  



